
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1253
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2010
			Mr. Welch submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Commemorating the 200th anniversary of the
		  birth of Vermont Senator Justin Smith Morrill, who helped create a national
		  system of land-grant colleges.
	
	
		Whereas Justin Smith Morrill was born on April 14, 1810,
			 in Strafford, Vermont, and was the son of a blacksmith;
		Whereas Justin Smith Morrill left school at the age of 15
			 and was not able to attend college because his family was unable to afford
			 tuition;
		Whereas in 1854, Justin Smith Morrill was elected to
			 represent Vermont’s Second Congressional District in the House of
			 Representatives, and served a total of six terms as a Representative;
		Whereas in 1857, Justin Smith Morrill introduced a bill in
			 the House of Representatives that changed the course of American higher
			 education by creating a national system of land-grant colleges to
			 promote the liberal and practical education of the industrial
			 classes;
		Whereas since the enactment of the Act of July 2, 1862
			 (commonly known as the First Morrill Act or the
			 Land-Grant College Act; 7 U.S.C. 301 et seq.), more than 23
			 million students have graduated from the resulting 105 land-grant
			 colleges;
		Whereas in 1866, Justin Smith Morrill was elected to the
			 United States Senate, an office to which he was re-elected five times;
		Whereas the Justin Smith Morrill Homestead was designated
			 a National Historic Landmark by the Secretary of the Interior in 1960, the
			 first site in Vermont so honored;
		Whereas in 1969, the Justin Smith Morrill Homestead was
			 donated to the State of Vermont to be open to the public as a Vermont Historic
			 Site; and
		Whereas the 200th anniversary of the birth of Justin Smith
			 Morrill is celebrated on April 14, 2010: Now, therefore, be it
		
	
		That the House of Representatives
			 commemorates the 200th anniversary of the birth of Justin Smith Morrill.
		
